Order filed July 26, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00456-CV
                                  ____________

                            TOMMY LE, Appellant

                                        V.

                ERNESTO ANTONIO VILLATORO, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-65323

                                   ORDER

      This is an appeal from a judgment signed March 15, 2022. Appellant timely
filed a post judgment motion. The notice of appeal was due June 13, 2022. See
Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on June 22,
2022, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward
with a reasonable explanation to support the late filing. See Miller v. Greenpark
Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th
Dist.] 1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3;10.5(b). If appellant fails to do so, the appeal is subject to dismissal without
further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).

                                    PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Wilson.